136 S.W.3d 823 (2004)
STATE of Missouri, Respondent,
v.
Tommy FINLEY, Defendant/Appellant.
No. ED 82852.
Missouri Court of Appeals, Eastern District, Division Three.
June 15, 2004.
Irene Karns, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Andrea K. Spillars, Charnette D. Douglass, Asst. Attys. Gen., Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., WILLIAM H. CRANDALL, JR., and LAWRENCE E. MOONEY, JJ.

ORDER
PER CURIAM.
The defendant, Tommy Finley, appeals the judgment entered upon his convictions by a jury for two counts of possession of a controlled substance, Section 195.202 RSMo. Cum.Supp.1996, and one count of sexual assault, Section 566.040 RSMo. Cum.Supp.1996. In his sole point on appeal, the defendant alleges the trial court erred in denying his motion to dismiss brought pursuant to the Interstate Agreement on Detainers, Section 217.490 RSMo. The defendant contends State violated the anti-shuttling provision of the Agreement when the State secured his presence and transferred him to the St. Louis County Department of Justice and then returned him to federal custody, without bringing the state cause to trial. The defendant seeks to have his convictions reversed, and the charges dismissed with prejudice, as directed by Section 217.490, art. IV(5).
We have reviewed the parties' briefs and the record on appeal and find no error. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law.
We affirm the judgment pursuant to Rule 30.25(b).